Per Curiam.
This appeal brings up the judgment of the Supreme Court reversing the judgment of the Common Pleas in a workman’s compensation case in which the judge of the Pleas decided upon stipulated facts that the death of the deceased, which occurred from the sinking of the steamship Lusitania, did *324not arise out of his employment which was that of a salesman traveling upon the business of the appellant. Foley v. Home Rubber Co., 89 N. J. L. 474.
The opinion of Mr. Justice Kalisch in the Supreme Court points out that the correct legal principle was not applied by the judge of the Pleas and makes it clear that if the correct principle had been applied, the determination of the Pleas would be unsupported by the facts stipulated. In each of these conclusions of the Supreme Court we concur.
The judgment of the Supreme Court remanding the cause to the Common Pleas will be affirmed, to the end that there may be a new trial and a determination reached by the application of the legal principles laid down by the Supreme Court to the facts stipulated or to such testimony as may be offered by the parties and admitted by the court, following the case of Dunnewald v. Steers, 89 N. J. L. 601.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Trenchard, Bergen, Black, White, HePPENHEIMER, WILLIAMS, TAYLOR, GARDNER, JJ. 12.
For reversal — None.